Citation Nr: 0816053	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  06-39 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to recognition as a surviving spouse of a veteran 
following marriage and termination of remarriage, for 
purposes of entitlement to death pension benefits.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran had active service from August 1952 to August 
1956.   The appellant was married to the veteran when he died 
in May 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 administrative decision 
in which the RO found that the veteran was not entitled to 
death pension benefits because she could not be recognized as 
the surviving spouse of the veteran.  The appellant filed a 
notice of disagreement (NOD) in August 2006, and the RO 
issued a statement of the case (SOC) in December 2006.  The 
appellant filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in December 2006.

The Board notes that the appellant submitted evidence 
regarding her medical condition and financial status to the 
RO and the Board after certification of the appeal to the 
Board, without waiving initial RO review of this evidence.  
However, as discussed below, the dispositive issue in this 
appeal is the appellant's status as the surviving spouse of 
the veteran.  As the additional evidence received s not 
pertinent to the matter on which this appeal turns, a remand 
for initial RO review and issuance of a supplemental SOC 
(SSOC) reflecting such review is unnecessary.  See 38 C.F.R. 
§§ 19.31, 19.37. 20.1304(c) (2007).

In March 2008, a Deputy Vice-Chairman of the Board granted a 
motion to advance this case on the Board's docket, pursuant 
to 38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2007) and 
38 C.F.R. § 20.900(c) (2007).




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran served for more than ninety days during a 
period of war.

3.  The appellant's December 1957 marriage to the veteran was 
valid.

4.  The appellant was married to the veteran when he died in 
May 1975.

5.  The appellant married "J.F." in July 1981, and "J.F." 
filed a September 1993 Bill of Complaint requesting a 
divorce, indicating at that time that he and the appellant 
had been separated since 1987.

6.  Even assuming that the appellant and "J.F." were 
separated in 1987, the September 1993 Bill of Complaint and 
"J.F."'s July 1998 death certificate reflect that the 
appellant's remarriage to "J.F." was neither terminated 
prior to November 1, 1990 nor terminated by legal proceedings 
commenced prior to November 1, 1990.


CONCLUSION OF LAW

As the appellant's is not entitled to recognition as a 
surviving spouse of the veteran, following marriage and 
termination of remarriage, her claim of entitlement to death 
pension benefits is without legal merit.  38 U.S.C.A. 
§§ 1521, 1541 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1(j), 
3.50, 3.55 (2007). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

In connection with the claim on appeal, the appellant and her 
representative have been notified of the reasons for the 
denial of the claim, provided with the relevant regulations 
(in the December 2006 SOC), and afforded the opportunity to 
present evidence and argument with respect to the claim.  The 
Board finds that these actions are sufficient to satisfy any 
duties to notify and assist owed the appellant.  As will be 
explained below, the claim lacks legal merit.  As the law, 
and not the facts, is dispositive of the claim, the duties to 
notify and assist imposed by the VCAA are not applicable.  
See Mason v. Principi, 16 Vet. App. 129, 132 (2002).


II.  Analysis

Under 38 U.S.C.A. § 1521(j) (West 2002 & Supp. 2007), a 
veteran meets the service requirements to receive pension 
benefits if, inter alia, such veteran served in the active 
military, naval or air service for 90 days or more during a 
period of war.  Here, the veteran served more than ninety 
days during the Korean conflict.  See 38 C.F.R. § 3.2(e) 
(2007).  Thus, he met the service requirements to receive 
pension benefits, and the appellant is eligible to receive 
death pension benefits under 38 U.S.C.A. § 1541 (West 2002 & 
Supp. 2007) if she may be recognized as the surviving spouse 
of the veteran.

The term "surviving spouse" means a person of the opposite 
sex whose marriage to the veteran meets the requirements of 
38 C.F.R. § 3.1(j) (2007), and who was the spouse of the 
veteran at the time of the veteran's death.  38 C.F.R. § 
3.50(b) (2007).   A surviving spouse must also have lived 
with the veteran continuously from marriage to death, and, 
except as provided in 38 C.F.R. § 3.55, not remarried or 
lived with another person of the opposite sex and held 
herself out openly to the public to be the spouse of such 
other person.  38 C.F.R. §§ 3.50(b)(1), (2) (2007).

38 C.F.R. § 3.1(j) provides that marriage means a marriage 
valid under the law of the place where the parties resided at 
the time of the marriage or the law of the place where the 
parties resided when the marriage occurred.  38 U.S.C.A. 
§ 1541 (f)(1)(C) provides that a surviving spouse of a Korean 
conflict veteran must have been married to a veteran prior to 
February 1, 1965.  In this case, the evidence reflects that 
the veteran and the appellant were validly married in 
December 1957, and they were married at the time of his 
death.  Thus, the appellant meets the requirements for a 
surviving spouse under 38 C.F.R. §§ 3.1(j) and 3.50(b) 
(2007), and 38 U.S.C.A. § 1541 (f)(1)(C) (West 2002 & Supp. 
2007).

However, the evidence reflects that the appellant married 
"J.F." in July 1981.  Thus, the appellant does not qualify 
as the veteran's "surviving spouse" under 38 C.F.R. 
§ 3.50(b)(2), unless she falls within an exception to this 
regulation as provided by 38 C.F.R. § 3.55 (2007).  That 
regulation provides, as is relevant here, that "on or after 
January 1, 1971, remarriage of a surviving spouse terminated 
prior to November 1, 1990, or terminated by legal proceedings 
commenced prior to November 1, 1990, by an individual who, 
but for the remarriage, would be considered the surviving 
spouse, shall not bar the furnishing of benefits to such 
surviving spouse provided that the marriage has been 
terminated by death, or has been dissolved by a court with 
basic authority to render divorce decrees, unless VA 
determines that the divorce was secured through fraud by the 
surviving spouse or by collusion."  See 38 C.F.R. § 
3.55(a)(2) (2007).  The dispositive issue in this case is 
whether this exception applies to the appellant.

The facts in this regard are not in dispute.  The appellant's 
marriage to "J.F." was terminated by his death, which was 
in July 1998.  Thus, the exception specified in 38 C.F.R. § 
3.55(a)(2) would apply to the appellant if her July 1981 
remarriage to "J.F." terminated prior to November 1, 1990, 
or was terminated by legal proceedings commenced prior to 
November 1, 1990.  The appellant contends that this exception 
applies because she and "J.F." were separated prior to 
November 1, 1990, and that this reflects their intent to 
divorce prior to that date.

The appellant's assertion that she and "J.F." separated 
prior to November 1, 1990 appears to be supported by the 
evidence of record.  Indeed, a September 1993 Bill of 
Complaint requesting a divorce, filed by "J.F.", indicates 
on page 1 that the appellant and "J.F." separated in 1987, 
and lived separately and apart continuously and without 
interruption for a period in excess of four years from that 
time.  However, even if such separation, in fact, took place, 
the evidence clearly indicates that the marriage was not 
"terminated" prior to November 1, 1990, or terminated by 
legal proceedings commenced prior to November 1, 1990.  The 
September 1993 Bill of Complaint reflects that the marriage 
had not been terminated prior to that date; had the marriage 
been terminated prior to that date, a Bill of Complaint 
requesting that the marriage be terminated by divorce would 
not have been necessary.  Moreover, the July 1998 death 
certificate of "J.F." indicates that "J.F." was at the 
time of his death married to the appellant.  Thus, as the 
appellant's remarriage did not terminate prior to November 1, 
1990, and was not terminated by legal proceedings commenced 
prior to November 1, 1990, she does not fall within the 
exception specified in 38 C.F.R. § 3.55(a)(2) (2007).

In this case, the Board has carefully considered the 
assertions advanced by the appellant and her representative, 
as well as the written statements of the appellant's 
children, that her separation from "J.F." prior to 1990 
reflects intent to terminate the marriage, which should 
outweigh the "formal" requirements or the "letter of the 
law."  The Board emphasizes, however, that, in rendering its 
decisions, the Board is bound by the applicable statutes and 
regulations.  See 38 U.S.C.A. § 7104(c) (West 2002 & Supp. 
2007); 38 C.F.R. § 20.101(a) (2007).  Here, the language of 
the applicable regulations make clear that the appellant 
could only be considered the surviving spouse of the veteran 
for purposes of death pension benefits if her remarriage to 
"J.F." had been terminated prior to November 1, 1990 or 
terminated by legal proceedings commenced prior to November 
1, 1990.  As the evidence, specifically the post-1990 Bill of 
Complaint requesting a divorce and "J.F."'s post-1990 death 
certificate listing the appellant as his wife clearly 
indicate otherwise, the Board cannot, as requested, cast 
aside the language of the applicable regulations based on the 
pre-1990 separation of the appellant and "J.F." as a 
manifestation of their intent to divorce.  Similarly, the 
appellant and her representative have requested that the 
Board seek an opinion from VA's General Counsel (GC) as to 
the application of the pertinent regulations to the facts of 
this case.  While the Board is bound by GC opinions, as VA's 
chief legal officer, see 38 U.S.C.A. § 7104(c) (West 2002 & 
Supp. 2007); 38 C.F.R. § 20.101(a) (2007), and may request 
such opinions where application of VA's laws or regulations 
are unclear, the Board finds that such a request is 
unnecessary here, where, for the above reasons, the plain 
language of the applicable regulations reflects that the 
appellant is not the surviving spouse of the veteran for 
purposes of entitlement to death pension benefits.

For all the foregoing reasons, the Board must conclude that 
the appellant may not be recognized as the surviving spouse 
of the veteran, and, as such, her claim for death pension 
benefits is without legal merit.  As the law is dispositive 
of this claim, it must be denied for lack of legal merit.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).




ORDER

As the appellant may not be recognized as the surviving 
spouse of surviving spouse of the veteran, following marriage 
and termination of remarriage, for purposes of entitlement to 
death pension benefits, the appeal is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


